Case 1:16-cv-03391-PAE Document 132-1 Filed 09/09/20 Page 1 of 9




                         Exhibit A
       Case 1:16-cv-03391-PAE Document 132-1 Filed 09/09/20 Page 2 of 9   1
     H65KBLAM

1    UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
2    ------------------------------x

3    SCOTT BLAIR,

4                     Plaintiff,

5                v.                                 16 CV 3391 (PAE)

6    ALSTOM S.A., KAWASAKI HEAVY
     INDUSTRIES,
7
                      Defendants.
8
     ------------------------------x
9                                                   New York, N.Y.
                                                    June 5, 2017
10                                                  10:05 a.m.

11   Before:

12                         HON. PAUL A. ENGELMAYER,

13                                                  District Judge

14                                 APPEARANCES

15   MEREDITH & KEYHANI PLLC
          Attorneys for Plaintiff
16   BY: DARIUS KEYHANI

17   CANTOR COLBURN LLP
          Attorneys for Alstom S.A.
18   BY: STEVEN COYLE

19   ANDREWS KURTH KENYON LLP
          Attorneys for Defendant Kawasaki Heavy Industries
20   BY: SHEILA MORTAZAVI

21

22

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:16-cv-03391-PAE Document 132-1 Filed 09/09/20 Page 3 of 9      52
     H65KBLAM

1    remanded, it's not -- the validity thing, even though it was

2    affirmed by the Federal Circuit, isn't final because there are

3    still damages issues remaining.       They vacated everything and

4    reversed the district court.       All that was was wasted

5    litigation effort by the court and the parties because the PTAB

6    determined the patent was invalid.        And that was controlling.

7              THE COURT:    I take it it's an unknown what would have

8    happened in that situation if the Federal Circuit had flat out

9    affirmed, including as to damages, the district court judgment

10   before the PTAB's contrary determination was made?           Presumably,

11   it might have turned on whether the mandate had issued, but if

12   the mandate had already issued, there's nothing that could be

13   done with the district court outcome?

14             MS. MORTAZAVI:     If the mandate had issued, yes.         But,

15   obviously, if there's a district court decision, the parties

16   typically appeal from a patent case, so that would be up on

17   appeal at the same time and probably later than the Patent

18   Office.

19             THE COURT:    Counsel, it's 11:20.      I will be back here

20   at 11:45 with a bench ruling on this.

21             MR. COYLE:    Thank you, your Honor.

22             MR. KEYHANI:     Thank you.

23             THE COURT:    That was very helpful argument from you

24   and a real education in an area that I'm not very familiar

25   with.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:16-cv-03391-PAE Document 132-1 Filed 09/09/20 Page 4 of 9         53
     H65KBLAM

 1             MR. KEYHANI:     Thank you, your Honor.

 2             (Recess)

 3             THE COURT:     Counsel, I'm about to read a brief bench

 4   ruling on the motion to stay.       There will not, however, be a

 5   written decision that issues; there will simply be a short

 6   bottom-line order that issues.       So, if I what I say here is

 7   significant to you, you'll need to order a copy of the

 8   transcript or, at a minimum, take good notes.

 9             Pending before the Court is a motion by defendant

10   Kawasaki, joined by defendant Alstom, to stay these

11   proceedings.    The stay would be until the outcome of

12   inter partes review by the U.S. Patent Trial and Appeal Board,

13   or PTAB, of the so-called '602 patent, which is the basis of

14   plaintiff Scott Blair's lawsuit.

15             The Court had earlier been asked by Kawasaki to stay

16   this case when Kawasaki first sought inter partes review.              The

17   Court denied that request.      But the Court did so without

18   prejudice to Kawasaki's right again to seek such a stay in the

19   event the PTAB granted such review.

20             On May 4, 2017, the PTAB instituted such review as to

21   five claims in the '602 patent that underlie Mr. Blair's claims

22   of infringement.     These are claims one through four and six.

23   Kawasaki challenges them as unpatentable.         The PTAB found that

24   Kawasaki had established a reasonable likelihood that it would

25   prevail in showing the unpatentability of these claims.              The


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:16-cv-03391-PAE Document 132-1 Filed 09/09/20 Page 5 of 9   54
     H65KBLAM

1    PTAB set a schedule for briefing and argument that, barring an

2    extension, anticipates argument in January 2018 and a decision

3    by May 2018.

4              Kawasaki has separately petitioned for inter partes

5    review of additional claims on the basis of which Blair brings

6    this suit.    These are claims five, seven through nine, and

7    eleven through twenty nine of the '602 patent.          Kawasaki

8    brought that separate petition after Mr. Blair's submissions in

9    this case put those claims at issue.        The PTAB has not yet

10   acted on that petition.      The Court understands that its

11   decision as to whether to undertake inter partes review of

12   those additional claims is due by September.

13             The standard governing motions for such a stay pending

14   the outcome of inter partes review was set out by the Federal

15   Circuit in Murata Machinery USA versus Daifuku Co., 830 F.3d

16   1357, 1361 (Fed. Cir. 2016).       It has been applied by many

17   judges, including, helpfully, by Judge Bryson of that circuit,

18   sitting by designation.      In NFC -- let me back up.       The

19   standard articulated in Murata has not itself been applied by

20   Judge Bryson but the issue of whether to stay has been applied

21   by Judge Bryson, sitting by designation, in NFC Tech LLC versus

22   HTC America, Inc., 2015 WL 1069111 (E.D Texas March 11, 2015).

23   The Court is to inquire:      First, whether a stay would unduly

24   prejudice or present a clear tactical disadvantage to the

25   nonmoving party; second, whether a stay will simplify the


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:16-cv-03391-PAE Document 132-1 Filed 09/09/20 Page 6 of 9       55
     H65KBLAM

1    issues in question and trial of this case; and, third, whether

2    discovery is complete and whether a trial date has been set.

3    Citing Murata Machinery, 830 F.3d at 1361.

4              And again, just going back to Judge Bryson, although

5    Murata postdated his decision, his decision effectively applied

6    the same three-prong test.

7              I am going to grant the stay.        Briefly, here is why:

8              I'm going to begin first with the second factor, which

9    is whether a stay would simplify the issues to be tried.             A

10   stay clearly would simplify these proceedings.          Let's assume,

11   first, that the PTAB rules for Kawasaki as to claims one

12   through four and six; i.e., it finds them invalid.           That ruling

13   would remove from this case Mr. Blair's infringement claims

14   based on those five claims in the '602 patent.          That alone

15   would significantly narrow the scope of this case.           The PTAB's

16   ruling on those claims may also have implications for the

17   construction of the other 17 claims on the basis of which

18   Mr. Blair brings suit.      And depending on the basis of the

19   PTAB's ruling, such a ruling might also bear on the validity of

20   those additional claims.      As counsel agreed, the effect, if

21   any, of the PTAB's ruling on the remaining 17 claims in the

22   '602 patent would depend on the particular rationale and ruling

23   rendered by the PTAB.

24             Now let's assume that the PTAB rules for Blair on

25   claims one through four and six; that is, that it finds those


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:16-cv-03391-PAE Document 132-1 Filed 09/09/20 Page 7 of 9    56
     H65KBLAM

1    claims in his '602 patent to be valid.         That ruling in Blair's

2    favor would estop Kawasaki from claiming invalidity here as to

3    those claims, and it would similarly estop defendant Alstom.

4    That is not so as a matter of law.        Rather, defendant Alstom

5    offered, at the hearing this morning, to be bound by the PTAB's

6    ruling as to the validity of the five claims that are the

7    subject of inter partes review so as to fortify the defense's

8    arguments in favor of a stay, and I will hold Alstom to that

9    commitment.    That is to assure that the PTAB's ruling as to

10   invalidity is preclusive in this case as to all parties and all

11   outcomes.

12              Furthermore, the PTAB's ruling, really whichever

13   direction it goes in, has the potential to have implications

14   for construction of all claims in the '602 patent, both those

15   that survive the inter partes review and the remaining 17.

16   This Court would certainly benefit from the PTAB's considered

17   review and, in the event of an appeal, that by the Federal

18   Circuit.    I therefore find that a stay here would simplify,

19   potentially enormously, the issues to be tried here.           Depending

20   on the course of events before the PTAB, its review could

21   effectively dispose of this lawsuit altogether.

22              I will address next the third factor, which is whether

23   discovery is complete and a trial date has been set.

24              Discovery is not complete.      It is due to be completed

25   in eight weeks, barring an extension, at the end of July.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:16-cv-03391-PAE Document 132-1 Filed 09/09/20 Page 8 of 9     57
     H65KBLAM

 1   Counsel represent that document discovery is partly complete as

 2   it relates to nonelectronic documents but that electronic

 3   discovery has not been provided at all and that depositions

 4   have not been noticed or taken.       The Court has also not yet

 5   undertaken a Markman Hearing.       Such a hearing had been

 6   scheduled for today but the Court put it over pending

 7   resolution of the application for a stay.         A stay therefore

 8   would save significant resources, depending on the extent to

 9   which the PTAB prunes the '602 patent.

10              The Court will require the parties to complete non-ESI

11   document production by the end of July.         That is because such

12   document production ought to be close to being complete by now,

13   and indeed the parties represent that it is close to complete.

14   Completion of that production ought not to be a substantial

15   added burden, given the schedule the Court had set and which no

16   party has sought to disturb, and given the apparently modest

17   amount of outstanding additional non-ESI document discovery.

18   In contrast, as counsel have represented, electronic discovery

19   is still in its early stages and would present substantial

20   costs.

21              The reason I am requiring that non-ESI document

22   discovery be completed on the existing discovery schedule is

23   this:    In the event the case moves forward after the PTAB, and

24   in the event of an appeal of the Federal Circuit rule, the

25   Court would then be presumably be called upon to resolve any


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:16-cv-03391-PAE Document 132-1 Filed 09/09/20 Page 9 of 9        58
     H65KBLAM

1    legal issues involving the surviving scope of the case that are

2    occasioned by the PTAB's ruling.       We would then resume

3    discovery.    It will be useful to have non-ESI document

4    production already completed.       The parties can then move

5    forward briskly to complete ESI document production discovery

6    and deposition discovery without having to reconstruct where

7    they were on paper document discovery.

8               But a stay here would save significant resources.         The

9    shape of the case may be much more narrower after the PTAB has

10   rendered its decision and any appeal is complete.          And the

11   narrowing of the case, if that is what results, has potential

12   to save the parties much time and money on ESI discovery.            It

13   has the potential to save the parties much time and money on

14   depositions and on expert submissions and on briefing.           It has

15   the potential to save the parties time and money and the Court

16   the time spent on a Markman Hearing that may be overtaken or

17   significantly influenced by the PTAB's rulings.          And it has the

18   potential to save additional time and resources afterwards on

19   the other issues that may be mooted or affected by the PTAB's

20   outcome.    There are, in short, as Judge Bryson held in his

21   case, substantial efficiencies realized by a stay.

22              Finally, as to the first of the three factors, the

23   Court does not find any unfair prejudice created by a stay or

24   any improper tactical advantage sought by one.          Mr. Blair is

25   not a competitor of the defendants here.         His business is


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
